In a proceeding pursuant to CPLR article 75 to stay arbitration of an underinsured motorist claim, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Goldstein, J.), dated November 27, 1996, which, granted the petition.
Ordered that the appeal is dismissed, without costs or disbursements.
The appellant is not aggrieved by the judgment appealed from. Accordingly, the appeal must be dismissed (see, CPLR *3005511; see, e.g., Matter of Kaplan v Rohan, 7 NY2d 884; Lincoln v Austic, 60 AD2d 487; Matter of Flanagan, 271 App Div 1014). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.